Citation Nr: 1410130	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the 10 percent evaluation assigned for bilateral hearing loss.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's hearing acuity was last evaluated in January 2010, over four years ago.  He testified in August 2011 that his hearing had worsened since the January 2010 evaluation.  A more contemporaneous VA examination is needed to ascertain the current severity of his bilateral hearing loss.  

The Veteran testified in August 2011 that he only received private treatment for his bilateral hearing loss.  At the time of his hearing, he indicated that he had submitted all pertinent information to VA in support of his claim.  Given the amount of time that has passed since his hearing, however, the Veteran should be asked if he has had any private treatment for his bilateral hearing loss since August 2011.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has obtained any additional private treatment for his bilateral hearing loss since August 2011; obtain any identified records.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test. 

The examiner is asked to provide an interpretation of the July 10, 2009, private audiogram conducted by Dr. L.H.S.  

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.


4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


